DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed April 12th, 2022 have been entered. Claims 26, 29-33, 37-41, and 48-49 remain pending in the application. Applicant’s amendments to the claims have overcome the prior Drawing, Specification, and Claim Objections alongside the prior 112b Rejections set forth in the Non-Final Office Action mailed January 21st, 2022 and are hereby withdrawn in light of their correction. However, additional Drawing/Specification and Claim Objections alongside additional 112b Rejections are necessitated in light of applicant's amendments to the claims and figures.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “each of the at least one pair of the attachment elements extends proximal an armpit region of the body portion” (of claim 49). must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. As noted in the new matter objection in the Specification and 112a Rejection sections, the limitation “each of the at least one pair of the attachment elements extends proximal an armpit region of the body portion” appears to lack support in both the specification (noting only the “further” attachment elements are proximal the armpit region), and the drawings further lacking each of the attachment elements being proximal the armpit region. The claimed limitation presently submitted appears to present new matter and should be amended accordingly. Otherwise explanation and clarification are respectfully required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “SP” while recognized through the Remarks received April 12th, 2022 clarify SP to be the ‘sagittal plane’, this reference character “SP” is lacking from the specification itself to disclose the invention in the whole of the disclosure (While examiner may understand that SP is sagittal plane by applicant’s remarks (page 8), the general public must be reasonably apprised of this). Examiner respectfully recommends amending the specification at instances beyond the “Detailed Description” header at instances where “sagittal plane” is recited to state “sagittal plane (SP)” “sagittal plane SP”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed April 12th, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: "wherein each of the at least one pair of the attachment elements extends... proximal an armpit region of the body portion". Notably, the only support for a similar consideration is “Optionally, each of the further attachment elements is located proximal an armpit region of the garment”, not “each attachment element” (or in other words presumptively, every attachment element).
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 32 is objected to because of the following informalities: “comprising a further pair of attachment elements” should probably read as ““comprising a [[further]] fourth pair of attachment elements” in light of the antecedent claims setting forth a first, second, and third pair.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notably regarding claim 49, the limitation “wherein each of the at least one pair of the attachment elements extends… proximal an armpit region of the body portion” is recited, while it is considered that antecedent claim 26 recites “a first pair of elongate attachment elements extending… proximal the lower end region of the body portion” “a second pair of elongate attachment elements extending… proximal the waist region of the body portion” and “a third pair of elongate attachment elements each extending… proximal the shoulder region of the body portion”. Notably, claim 49 seems to state “all attachment elements extend proximal the armpit region” when the antecedent claims establish them otherwise (first end {bottom}/waist/shoulder). Furthermore, there is no antecedent basis in the Specification for all (first/second/third) pairs of attachment elements (as ‘each’ conveys) extends from the arm pit region, and such disclosure is not availed in the drawings either. It is construed for the purposes of examination, that “wherein each of the at least one pair of the attachment elements extends substantially… proximal an armpit region of the body portion” should read as “wherein a fourth pair of the attachment elements extends substantially… proximal an armpit region of the body portion”. Otherwise, the presently amended subject matters appears to stipulate new matter and must be cancelled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-39 (40), 41, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 38-39, and 41, the limitations “to releasably connect the support sling to a respective one of the at least one pair of the attachment elements” (claim 38) “to connect the support sling to the at least one pair of the attachment elements” (claim 39) and “for connecting the support sling and a further pair of the attachment elements of the support portion of the garment to a hoist” (claim 41) are recited after reciting “wherein each leg support member is connectable to the back support member by a respective one of two connecting regions each comprising at least one connecting element” (claim 38) “wherein each connecting region is adapted to connect a first end region of a respective one of the leg support members to a respective end region of the back support member” (claim 39), and “further comprising a plurality of lifting straps for connecting the support sling”. These limitations also rely upon claim 37’s “wherein each leg support member is connectable to the back support member and wherein the support sling is connectable to at least one pair of the attachment elements of the garment”. There is considerable confusion as to what the claim is attempting to cover/convey.
Using claim 38 as an example, the literal reading of applicant’s claim 38 is that ‘the leg support member is connectable to the back support member by connecting regions with a connecting element, in order to connect the support sling to a respective one of the attachment elements’. It’s unclear if the ‘in order to connect…’ (under the literal reading of applicant’s claim) is adding anything to the claim limitation that was not previously covered in claim 37 aside from the respective connecting region each comprising at least one connecting element; or if the limitation “to releasably connect the support sling to a respective one of the at least one pair of the attachment elements” is redundant; or more confusingly, that the attachment of the leg support members somehow establishes a connection of the support portion to the support sling through the ‘at least one pair of attachment elements’? (as antecedent claim 37 establishes is between the support sling and the support portion).
Similar concerns arise for understanding for claims 39 and 41. For the purposes of examination, the limitations “to releasably connect the support sling to a respective one of the at least one pair of the attachment elements” (of claim 38) and “and to connect the support sling to the at least one pair of the attachment elements” (of claim 39) are construed to be cancelled; elsewise clarification and explanation are respectfully required or the limitation should be otherwise cancelled by amendment.
Further regarding claim 41, the limitation “a further pair of the attachment elements of the support portion of the garment to a hoist” is recited. Notably the mixture of “a further pair” with “the attachment elements” introduces an uncertainty as to antecedent basis as it’s unclear if a new further pair is being introduced by the claim, and if such a new further pair is just intended to be of the previously recited plurality of attachment elements (claim 26 which antecedes 37/41), or the at least one pair of attachment elements (claim 37 which antecedes 41). For the purposes of examination, the limitation “a further pair of the attachment elements of the support portion of the garment to a hoist” is construed to read as “a [[further]] fourth pair of [[the opposed]] attachment elements of the support portion of the garment to a hoist”.
Regarding claim 49, the limitation “wherein each of the at least one pair of the attachment elements extends… proximal an armpit region of the body portion” is recited, while it is considered that antecedent claim 26 recites “a first pair of elongate attachment elements extending… proximal the lower end region of the body portion” “a second pair of elongate attachment elements extending… proximal the waist region of the body portion” and “a third pair of elongate attachment elements each extending… proximal the shoulder region of the body portion”. Notably, claim 49 seems to state “all attachment elements extend proximal the armpit region” when the antecedent claims establish them otherwise (first end {bottom}/waist/shoulder). It is unclear how such elements about the first end, waist, and shoulder are considered or can be claimed as proximal the armpit region. It seems most likely applicant was attempting to claim “wherein a further (fourth) pair of attachment elements” is proximal the armpit region, as was previously recited in claim 32 (remarked as objected previously in the instant office action where ‘further’ should be ‘fourth’ for clarity).
Claim 40 is additionally rejected under U.S.C. 112b or pre-AIA  U.S.C. 112 second paragraph as being dependent on a rejected antecedent claim (claim 39).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi  (Japanese Pub. No. JPH06304196A) in view of Frost (U.S. Pub. No. 20060137097).
Regarding claim 26, Kiyoshi discloses (FIGS. 3 and 6-7) a garment for moving an incapacitated person (as illustrated in FIGS. 3, and 6-7), comprising: a wearable body portion (FIG. 3) in the form of a gown (As illustrated in FIG. 3) having a neck region (as illustrated in FIG. 3), a shoulder region (As illustrated in FIG. 3), a waist region (As illustrated in FIG. 3), and an open lower end region (As illustrated in FIG. 3) relative to the incapacitated person wearing the garment (As illustrated in FIG. 3 and 7), and a plurality of attachment elements (about 1/3; FIG. 3/6) attachable to a lifting device (as illustrated in FIG. 6).
However, Kiyoshi does not explicitly disclose a support portion comprising a plurality of attachment elements attachable to a lifting device, wherein: the support portion is fixed to an outer surface of a back side of the body portion and extends from the neck region to the lower end region of the body portion and substantially across the back side of the body portion, the support portion comprises an elongate and longitudinally extending spine element located centrally along the back side of the body portion to be disposed substantially along a sagittal plane of the garment, the plurality of attachment elements comprises: a first pair of elongate attachment elements extending outwardly in opposed lateral directions from the spine element with respect to the sagittal plane of the garment and proximal the lower end region of the body portion, a second pair of elongate attachment elements extending outwardly in opposed lateral directions from the spine element with respect to the sagittal plane of the garment and proximal the waist region of the body portion, and a third pair of elongate attachment elements each extending substantially longitudinally from a respective side of the spine element with respect to the sagittal plane of the garment and proximal the shoulder region of the body portion.
Regardless, Frost teaches (FIGS. 1, 2, 10, and 21) a garment (correspondent to 12; FIG. 21) for moving an incapacitated person (As illustrated in FIG. 10 and 21) wherein the support portion (18/63a; FIGS. 1/21) comprises a plurality of attachment elements attachable (as illustrated in FIGS. 1 and 21), the support portion is fixed to an outer surface of the back side of the garment (as illustrated in FIG. 1, 2, and 21) and extends from the neck region to the lower end region of the body portion and substantially across the back side of the body portion (as illustrated in FIG. 1, 2, and 21), and comprises an elongate and longitudinally extending spine element (within 18; FIG. 1; conveyed through FIGS. 2 and 21) located centrally along the back side of the body portion to be disposed substantially along a sagittal plane of the garment (as illustrated in FIG. 1, 2, and 21) the plurality of attachment elements comprises: a first pair of elongate attachment elements (correspondent to 46a/b; FIG. 21) extending outwardly in opposed lateral directions from the spine element with respect to the sagittal plane of the garment and proximal the lower end region of the body portion (as illustrated in FIGS. 1 and 21), a second pair of elongate attachment elements (about 40 or 28; FIG. 1 and 21) extending outwardly in opposed lateral directions from the spine element with respect to the sagittal plane of the garment and proximal the waist region of the body portion (as illustrated in FIGS. 1 and 21), and a third pair of elongate attachment elements (correspondent to 34; FIGS. 1 and 21) each extending substantially longitudinally from a respective side of the spine element with respect to the sagittal plane of the garment and proximal the shoulder region of the body portion (as illustrated in FIGS. 1 and 21).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have Incorporated the support portion and spine element and extending attachment elements of Frost (as illustrated in FIGS. 1, 2, 10, and 21). Where the results would have been predictable as both Frost and Kiyoshi disclose devices to move an incapacitated person. Where it is recognized in Frost that “Spinal protection is provided by a rigid back support that will not flex when the harness is dragged over an unsupported edge”. Therefore the incorporation of the spinal element from Frost would avail spinal protection to Kiyoshi and would further avail greater handling of the apparatus with the plurality of extending attachment elements. (Frost: as illustrated in FIG. 21).
Regarding claim 29, Kiyoshi in view of Frost discloses (Frost: FIGS. 21) the garment as claimed in claim 26, wherein each attachment element comprises having a first end region extending from the spine element and a free second end region (Frost: as illustrated in FIG. 21).
Regarding claim 31, Kiyoshi in view of Frost discloses (Frost: FIGS. 21; Kiyoshi: FIG. 6) the garment as claimed in claim 29, wherein the second end region comprises a coupling element (28; FIG. 2) for coupling the respective attachment element to a lifting device (as illustrated through FIG. 6 in Kiyoshi).
Regarding claim 32, Kiyoshi in view of Frost discloses (Frost: FIGS. 21; Kiyoshi: FIG. 6) the garment as claimed in claim 26, comprising a {fourth} pair of attachment elements (Frost: 28 or 8; FIGS. 1 and 21) each extending substantially longitudinally from a respective side of the spine element with respect to the sagittal plane of the garment and proximal an armpit region of the body portion (As illustrated in FIGS. 1 and 21 and correspondent with connection as illustrated in FIG. 6 of Kiyoshi)
Regarding claim 33, Kiyoshi in view of Frost discloses (Kiyoshi: FIGS. 3) the garment as claimed in claim 26, wherein the body portion comprises sleeve portions (as demonstrated in FIG. 3).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi in view of Frost in further view of itself.
Regarding claim 30, Kiyoshi in view of Frost discloses the garment as claimed in claim 29.
However, Kiyoshi in view of Frost does not explicitly disclose wherein each attachment element substantially tapers from a relatively wide first end region to a relatively narrow second end region.
Regardless, regarding the above limitation, it would have been an obvious matter of design choice to select the shape of the attachment element to be substantially tapering from a relatively wide first end region to a relatively narrow second end region, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the attachment mechanism is of another shape, such as a elongate and parallel or elongate and tapered.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice. Where applicant’s specification only indicated on page 3 lines 5-6 that “Optionally, each attachment element substantially tapers from a relatively wide first end region to a relatively narrow second end region”.
Claims 37-41 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi in view of Arnold (U.S. Pub. No. 20130205466).
Regarding claim 37, Kiyoshi discloses (FIGS. 1-7) a system for moving an incapacitated person (as illustrated in FIGS. 1-7), comprising: a garment (as illustrated in FIG. 3) according to claim 26 (as set forth in claim 26 above); 
However, Kiyoshi does not explicitly disclose a support sling comprising a pair of leg support members and a back support member, wherein each leg support member is connected or connectable to the back support member and wherein the support sling is connectable to at least one pair of the attachment elements of the support portion of the garment.
Regardless, Arnold teaches (FIGS. 2, 15, and 17-18) a support sling comprising a pair of leg support members (700; FIG. 17) and a back support member (200; FIG. 15), wherein each leg support member is connected or connectable to the back support member (As illustrated in FIG. 15) and wherein the support sling is connectable to a first pair of opposed attachment elements of the support portion of a garment (as illustrated in FIG. 2).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the leg support members and back support member of Arnold (700 and 200; FIGS. 17 and 15 respectively) into the assembly of Kiyoshi (as illustrated in FIGS. 3). Where the results would have been predictable as both Arnold and Kiyoshi are concerned with supporting invalid occupants therein. Where further Arnold acknowledges in paragraph 0017 that the modular assemblage of Arnold enables a caretaker to adjust how much independent movement a patient/occupant is permitted, thereby availing more customization to a patient’s care.
Regarding claim 38, Kiyoshi in view of Frost and Arnold discloses (Arnold: FIGS. 15 and 17) the system as claimed in claim 37, wherein each leg support member (Arnold: 700; FIG. 17) is connectable to the back support member by a respective one of two connecting regions (about 402; FIG. 17) each comprising at least one connecting element (402; FIG. 17/400; FIG. 15) [[to releasably connect the support sling to a respective one of the at least one pair of the attachment elements (Arnold: as illustrated between FIGS. 17 and 15)]]. Where the latter portion of the limitation is construed as cancelled as set forth in the prior 112b Rejection above, however, for the fullness of the record, the limitation is considered to be met by Arnold as was previously Rejected in the non-final office action mailed January 21st, 2022.
Regarding claim 39, Kiyoshi in view of Frost and Arnold discloses (Arnold: FIGS. 15 and 17) the system as claimed in claim 38, wherein each connecting region is adapted to connect a first end region of a respective one of the leg support members to a respective end region of the back support member [[and to connect the support sling to the  at least one pair of the attachment elements (Arnold: as illustrated in FIG. 17 and 15)]]. Where the latter portion of the limitation is construed as cancelled as set forth in the prior 112b Rejection above, however, for the fullness of the record, the limitation is considered to be met by Arnold as was previously Rejected in the non-final office action mailed January 21st, 2022.
Regarding claim 40, Kiyoshi in view of Frost and Arnold discloses (Arnold FIGS. 15, 17, and 18) the system as claimed in claim 39, wherein each connecting region comprises three connecting straps extending from a common ring element to define a substantially Y- shaped connecting region (Y-shaped connecting region with a common ring element as illustrated in FIG. 18; with deference to FIGS. 15 and 17).
Regarding claim 41, Kiyoshi in view of Frost and Arnold discloses (Kiyoshi: FIGS. 3 and 6) the system as claimed in claim 37, further comprising a plurality of lifting straps (Kiyoshi: 3; FIG. 6) for connecting the support sling and a {fourth} pair of opposed attachment elements (Kiyoshi: of the multitudinous [1] shown in FIG 3; correspondent to 8 or 28 in Frost; FIG. 1 and 21)) of the support portion of the garment to a hoist (Kiyoshi: as illustrated in FIG. 6).
Regarding claim 49, Kiyoshi in view of Frost and Arnold discloses (Frost: FIGS. 1 and 21) the system as claimed in claim 37, wherein {a fourth} pair of the attachment elements (Frost: correspondent to 8 or 28; FIGS. 1 and 21) extends substantially longitudinally from a respective side of the spine element with respect to the sagittal plane of the garment and proximal an armpit region of the body portion (as illustrated in FIGS. 1 and 21).
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morilla et al. (U.S. Pub. No. 20130116604); hereafter “Morilla”, in further view of Mikio et al. (JP Pub. No. JP2016017246A); hereafter “Mikio”, and Frost.
Regarding claim 26, Morilla discloses (FIGS. 10A, 24 and 25) a support portion (as illustrated between FIGS. 10A, 24, and 25) comprising a plurality of attachment elements (32; FIG. 10A/121; FIG. 24) attachable to a lifting device, wherein: the plurality of attachment elements comprises: a first pair of elongate attachment elements (nearest reference number 121; FIG. 24) extending outwardly in opposed lateral directions from the spine element with respect to the sagittal plane of the garment and proximal the lower end region of the body portion (as understood between FIGS. 10A, 24, and 25), a second pair of elongate attachment elements (the two middle elements 121 between reference characters 118 and 120; FIG. 24) extending outwardly in opposed lateral directions from the spine element with respect to the sagittal plane of the garment and proximal the waist region of the body portion (as demonstrated and conveyed through FIGS. 10A, 24, and 25), and a third pair of elongate attachment elements (32; FIG. 10A) each extending substantially longitudinally from a respective side of the spine element with respect to the sagittal plane of the garment and proximal the shoulder region of the body portion (as illustrated in FIG. 10A).
However, Morilla does not explicitly disclose a garment for moving an incapacitated person, comprising: a wearable body portion in the form of a gown having a neck region, a shoulder region, a waist region, and an open lower end region relative to the incapacitated person wearing the garment; and the support portion is fixed to an outer surface of a back side of the body portion and extends from the neck region to the lower end region of the body portion and substantially across the back side of the body portion.
Regardless, Mikio teaches (FIGS. 1-3) a garment (as illustrated in FIG. 1) for moving an incapacitated person, comprising: a wearable body portion (as illustrated in FIG. 1) in the form of a gown having a neck region (about 41), a shoulder region (about 62), a waist region (about A), and an open lower end region (about 31) relative to the incapacitated person wearing the garment; and the support portion (9) is fixed to an outer surface of a back side of the body portion (through 95/96; FIG. 3) and extends from the neck region to the lower end region of the body portion and substantially across the back side of the body portion (as illustrated in FIG. 2)
It would have been obvious to one of ordinary skill in the art beforethe application was effectively filed to have incorporated the garment and fixing mechanisms of Mikio (as illustrated in FIGS. 1-3) into the assembly of Morilla (where the support portion of Morilla is correspondent to 9 in Mikio). Where the results would have been predictable as both Morilla and Mikio are concerned with the conveyance of people thereon. Where further advantageously, the use of Mikio’s gown in Morilla’s assembly would better secure the person, avail greater thermal regulation and coverage, thereby improving the usage to other temperature conditions and improving the comforts availed to the occupant.
However, Morilla still does not explicitly disclose wherein the support portion comprises an elongate and longitudinally extending spine element located centrally along the back side of the body portion to be disposed substantially along a sagittal plane of the garment
Regardless, Frost teaches (FIGS. 10 and 21) a garment for moving an incapacitated person (As illustrated in FIG. 10 and 21) wherein the support portion (12; FIG. 21) comprises an elongate and longitudinally extending spine element (within 18; FIG. 1; conveyed through FIGS. 2 and 21) located centrally along the back side of the body portion to be disposed substantially along a sagittal plane of the garment (as illustrated in FIG. 1, 2, and 21).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have Incorporated the spine element of Frost (as illustrated in FIGS. 10 and 21). Where the results would have been predictable as both Frost and Morilla disclose devices to move an incapacitated person. Where it is recognized in Frost that “Spinal protection is provided by a rigid back support that will not flex when the harness is dragged over an unsupported edge”. Therefore the incorporation of the spinal element from Frost would avail spinal protection to Morilla.
Claims 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morilla in view of Mikio and Frost in further view of itself.
Regarding claim 48, Morilla in view of Mikio and Frost discloses (Morilla: FIG. 24) the garment as claimed in claim 26, wherein the spine element and the first, second, and third pairs of attachment elements are integral (Morilla: FIG. 24).
However, Morilla does not explicitly disclose wherein the spine element and the plurality of first, second, and third pairs of attachment elements are integral such that the support portion is one-piece. 
Regardless, Morilla in view of Mikio and Frost discloses the claimed invention except for the spinal element and the plurality of attachment elements being integral such that they are one piece.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced the plurality of attachment elements being integral with the spinal element such that they are one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Where Morilla already contemplates that the plurality of attachment elements are sewn onto the support portion/spinal element, and that such would effectively be integral/unremovable from one another (as illustrated in FIGS. 10/24/25); where the plurality of attachment mechanisms would not differentiate in operation whether they were sewn or integral and monolithic. Where there is a lack of criticality in the elements being one-piece as applicant’s disclosure is silent to the elements being one piece or integral. Furthermore, such one-piece construction would simplify matters of manufacture such as by only necessitating a stamp/sheer press to produce the parts necessary.
Response to Arguments
Applicant’s arguments, see Remarks (pages 8-9), filed April 12th, 2022, with respect to Drawing, Specification, and Claim Objections alongside 112b Rejections have been fully considered and are persuasive.  The Drawing, Specification, and Claim Objections alongside 112b Rejections of January 21st, 2022 has been withdrawn. However, new Drawing, Specification, and Claim Objections alongside 112a and 112b Rejections are necessitated in light of applicant’s amendments to the claims as set forth in the pertinent sections above.
Applicant’s arguments with respect to claim(s) 26 (in part) and claim 48/49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notably, claim 26 is no longer dependent on solely Kiyoshi and instead depends upon the combination of Kiyoshi and Frost in state, and Morilla, Mikio, and Frost in another. Where Morilla addresses the support portion, Mikio addresses the garment and fixing to a support portion, and Frost addresses the spinal element and the connection to the support portion.
Applicant's arguments filed April 12th, 2022 have been fully considered but they are not persuasive.
With regards to applicant’s allegations (Remarks: page 9-12) Examiner does agree that the support portions of Kiyoshi can no longer avail the scope of applicant’s claim in light of applicant’s amendment. However, Frost does avail a plurality of elongated attachment elements with means thereof that engage with lifts and other devices. The continued use of the garment in Kiyoshi with the support portion, spinal portion, and plurality of elongated attachment elements would provide greater operability of the assembly as a whole, by allowing both hand-held operation of the garment pertinent the person, alongside spinal and lift supported connection that Frost avails without interrupting or disqualifying the operations of either by merely attaching the spinal attachment and support portion of Frost to the garment of Kiyoshi, while availing considerable benefits thereby. If the garment is attached to the back of the device (through 55; FIG. 21), the sides of the garment of Kiyoshi would still be availed and operable without interfering with the operation of Kiyoshi’s many hand holds. While applicant argues that a person of ordinary skill in the art would not be motivated to combine, examiner respectfully disagrees and sets forth that a person of ordinary skill in the art would be motivated to combine/modify in order to offer even greater control and operability to the overall assembly of Kiyoshi which lacks a spinal element that can protect a user, alongside further attachment elements.
While it is considered that applicant claims and alleges the elongate members extend out laterally, applicant does not disclose the specificity of this lateral relation (such as explicitly normal/perpendicular/orthogonal? Generally? Substantially orthogonal?). Where Frost clearly avails a plurality of elongate attachment elements that are laterally extending outward from the spinal element.
Applicant further alleges (Remarks: page 12) that Frost utilizes crotch straps for support which applicant’s invention expressly disregards, citing page 1, line 28-page 2, line 4. However, applicant also states “One or more crotch straps may also be provided on the garment and/or support portion to offer additional support and security and in particular to prevent the garment moving upwardly relative to the patient when in use.” (page 12, lines 23-26). Furthermore, such negative limitation is not in the claim itself and limitations from the specification cannot be read into the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, claims 26, 29-33, 37-41, and 48-49 are rejected under 103 in view of either Kiyoshi in view of Frost (and Arnold/itself); or Morilla in view of Mikio, Arnold (and itself).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/16/2022